Citation Nr: 0729114	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for headaches, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for diarrhea, to 
include as secondary to herbicide exposure.

4.  Entitlement to service connection for lack of energy, to 
include as secondary to herbicide exposure.

5.  Entitlement to service connection for muscle aches, to 
include as secondary to herbicide exposure.

6.  Entitlement to service connection for a low back 
disability, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for urinary frequency, 
to include as secondary to herbicide exposure.

8.  Entitlement to service connection for bone deterioration, 
to include as secondary to herbicide exposure.

9.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to herbicide exposure.

10.  Entitlement to service connection for mouth sores, to 
include as secondary to herbicide exposure.

11.  Entitlement to service connection for poor circulation, 
to include as secondary to herbicide exposure.

12.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

13.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to herbicide exposure 
and/or a service-connected disability.

14.  Entitlement to service connection for a visual 
disability, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision which 
denied the veteran's claims.

The veteran participated in a RO hearing in June 2005.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

During the veteran's June 2005 RO hearing, the veteran raised 
a claim for entitlement to service connection for a foot 
disability.  This claim is REFERRED back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam from 
February to November 1970.

2.  The veteran does not have current diagnoses of diabetes 
mellitus, Type II; chronic headaches; chronic diarrhea; lack 
of energy; muscle aches; a low back disability; frequent 
urination; bone deterioration; or bilateral hearing loss.

3.  The veteran's mouth sores are not the result of a disease 
or injury in service, and they are not attributable to any 
herbicide exposure.

4.  Peripheral neuropathy is not the result of a disease or 
injury in service, to include any herbicide exposure; any 
current peripheral neuropathy has not been identified as 
acute or subacute and was not manifested until many decades 
after service separation.

5.  The veteran's hypertension is not the result of a disease 
or injury in service; hypertension was not manifested within 
one year of service separation; hypertension has not been 
linked to any herbicide exposure.

6.  The veteran's erectile dysfunction is the not the result 
of a disease or injury in service; it is not due to any 
herbicide exposure; and it is not secondary to any service-
connected disability.

7.  The veteran's vision problems (diagnoses as lower left 
lid chalazion) are not the result of a disease or injury in 
service, and they are not due to any herbicide exposure.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II; chronic headaches; chronic 
diarrhea; lack of energy; muscle aches; a low back 
disability; frequent urination; bone deterioration; and 
bilateral hearing loss were not incurred in or aggravated by 
active military service; diabetes mellitus, Type II, and 
bilateral hearing loss may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
West Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Mouth sores were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, and peripheral neuropathy may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  Hypertension was not incurred in or aggravated by active 
military service, and hypertension may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

5.  Erectile dysfunction was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1116 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.310 (2006).

6.  Vision problems were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in August 2002, October 2004 
and January 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The aforementioned letters told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes examinations are not needed in this case 
because the only evidence indicating the veteran "suffered 
any events, injuries or diseases in service" are his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claims since it could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2006).  Certain diseases, to include type II 
diabetes mellitus, organic diseases of the nervous system 
(e.g. sensorineural hearing loss), and hypertension may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2006).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.307(a)(6)(iii) (2006).

The diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2006).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A.  Diabetes Mellitus, Type II; Headaches; Diarrhea; Lack of 
Energy; Muscle Aches; Frequent Urination; Bone Deterioration; 
Low Back Pain and Hearing Loss

The veteran contends that he currently suffers from diabetes 
mellitus, Type II; headaches, diarrhea, lack of energy, 
muscle aches, frequent urination, bone deterioration, low 
back pain and hearing loss that are the result of Agent 
Orange exposure during his time in the Republic of Vietnam.

Although the veteran alleges that he currently suffers from 
the aforementioned conditions, the evidence of record does 
not substantiate these claims.  A private treatment note 
dated in September 2003 specifically stated that the veteran 
was negative for a diagnosis of diabetes mellitus.  See 
Lundeen Regional Foot and Ankle Center treatment note, 
September 23, 2003.  The veteran himself denied suffering 
from headaches, fatigue, frequent urination and back pain.  
See VA outpatient treatment note, February 10, 2000; private 
treatment note, David Wilmot, M.D., April 25, 2000.

There is nothing in the record to establish that the veteran 
suffers from hearing loss.  The only mention of the veteran's 
ears was a September 2005 VA treatment note that indicated 
the veteran had wax build-up in his right ear.  No hearing 
loss was noted or diagnosed.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnoses for the conditions noted above, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997). 

To the extent that the veteran himself contends that he has 
these conditions which were caused by his presumed exposure 
to Agent Orange, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons stated above, the Board finds that 
entitlement to service connection for the conditions noted 
above is not warranted.  The benefits sought on appeal are 
denied.



B.  Mouth Sores

The veteran contends that he suffers from mouth sores that 
are the result of his exposure to Agent Orange during 
service.  As noted above, mouth sores are not one of the 
conditions for which the Agent Orange presumption is 
available.  See 38 C.F.R. § 3.309(e) (2006).  Regardless, the 
Board will analyze whether any current mouth sores are 
related to a disease or injury in service.

A review of the veteran's treatment records reveals that he 
was treated for apthous mouth ulcers, one on the roof of the 
mouth and another on the right buccal mucosa, in October 
2004.  See VA outpatient treatment record, October 29, 2004.  
Thus, the Board acknowledges that the veteran suffers from a 
current disability.  A review of the veteran's service 
medical records does not reveal any complaints or treatment 
for mouth sores.  Additionally, there is no medical evidence 
linking the veteran's current disability with a disease or 
injury in service to include herbicide exposure in service.  
Combee, supra.  

The only remaining evidence in the veteran's favor is his own 
lay testimony that his current mouth ulcers are the result of 
his time in service.  As noted above, the veteran is not a 
qualified medical professional who can determine the nature 
and etiology of his disability.  See Espiritu, supra.  As 
there is no evidence of mouth sores in service, and no 
medical nexus statement connecting the current disability to 
service, the veteran's claim must fail.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
mouth sores are related to service.  There is not an 
approximate balance of evidence.  




C.  Poor Circulation (Peripheral Neuropathy)

The veteran maintains that his poor circulation, which has 
been diagnosed as peripheral neuropathy, is the result of 
exposure to Agent Orange while in service.  At the outset, 
the Board notes that the veteran does not have a diagnosis of 
acute or subacute peripheral neuropathy.  Additionally, the 
veteran was not diagnosed with peripheral neuropathy until 
May 1999, almost 30 years after the one year presumption 
period noted above.  See 38 C.F.R. § 3.309(e) (2006).  As 
such, the presumption of Agent Orange exposure is not for 
application as there is no evidence of a diagnosis of acute 
or subacute peripheral neuropathy within weeks or months of 
exposure to an herbicide agent and which resolves within two 
years of the date of onset.  38 C.F.R. § 3.309(e).

The veteran has a current diagnosis of peripheral neuropathy.  
He was first diagnosed in May 1999 with mild and stable 
peripheral neuropathy with no abnormal laboratory findings.  
Specifically, the veteran complained of numbness in his feet 
and a sensation decrease in the tips of his toes.  See 
private treatment note, David E. Wilmot, M.D., May 6, 1999.  
The veteran's treatment continued in 2003 at the Lundeen 
Regional Foot and Ankle Center.  An office note dated in 
April 2005 indicated the veteran still complained of 
peripheral neuropathy in his left foot.  He stated that he 
had some tingling in the toes and some pain in the left first 
metatarsal cuneiform joint, mostly medially and plantar.  See 
Michael P. Shea, M.D. treatment note, April 8, 2005.  Thus, 
the Board acknowledges that the veteran currently suffers 
from peripheral neuropathy.  There is no evidence, however, 
that links this disability to service.

Although the veteran has indicted that his currently 
diagnosed peripheral neuropathy is the result of a disease or 
injury in service, he is not qualified to make such a 
determination.  See Espiritu, supra.  There is no other 
evidence of record that the veteran suffered from peripheral 
neuropathy during service or during the first year following 
his discharge from service.  Therefore, the veteran's claim 
must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
peripheral neuropathy is related to service.  There is not an 
approximate balance of evidence.  

D.  Hypertension

The veteran alleges that his currently diagnosed hypertension 
is the result of a disease or injury in service.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

The veteran's service medical records are negative for any 
complaints of or treatment for hypertension.  The first 
documented findings of hypertension were dated in 2000, 
approximately 30 years after service.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  There is no evidence to 
support a finding that the veteran's hypertension was 
compensable to a 10 percent degree within the first post-
service year.  As noted above, hypertension was first noted 
decades after service separation.  Therefore, service 
connection on a presumptive basis is not warranted.

VA outpatient treatment records and private treatment records 
document the veteran's ongoing treatment for hypertension.  
Thus, the Board fully acknowledges the veteran suffers from a 
current disability.  Given the lack of documented 
hypertension in the intervening time period from discharge to 
2000 and the lack of medical nexus evidence to a disease, 
injury, or event in service (to include herbicide exposure), 
the Board finds that the veteran's claim must fail.  See 
Hickson, supra; Combee, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hypertension must be denied.  See 38 U.S.C.A §5107 (West 2002 
& West Supp. 2006).

E.  Erectile Dysfunction, to Include as Secondary to 
Hypertension

The veteran contends that his current erectile dysfunction is 
due to exposure to Agent Orange, or in the alternative, 
secondary to his hypertension.  

The Board acknowledges that the veteran has been diagnosed 
with erectile dysfunction.  See VA outpatient treatment 
records, May 2000.  A review of the veteran's service medical 
records does not reveal that the veteran complained of or was 
treated for erectile dysfunction while on active duty.  In 
fact, the first diagnosis of erectile dysfunction was not 
until 2000, approximately 30 years after the veteran had been 
discharged from active duty.  There is also no medical 
opinion that connects the veteran's current disability to his 
time in service to include any herbicide exposure during 
service.  Combee, supra.  Thus, the veteran's claim fails on 
a direct basis.  See Hickson, supra.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2006).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  39 (1995) 
(en banc).

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a non-service-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran does not have any service-connected disabilities.  
Although the veteran alleges that his current erectile 
dysfunction is the result of medication that he is prescribed 
for hypertension, hypertension is not service-connected; as 
such, any relationship between the two is irrelevant.  In any 
event, medical evidence of record establishes that the 
veteran's current erectile dysfunction is not the result of 
any medications he has taken for control of his hypertension.  
See VA treatment records, May 2000.  As such, the veteran's 
claim must fail.  See Allen, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
erectile dysfunction, on a direct or secondary basis, must be 
denied.  See 38 U.S.C.A §5107 (West 2002 & West Supp. 2006).

F.  Vision Problems

The veteran contends that his current vision problems are the 
result of exposure to Agent Orange.

VA outpatient treatment records indicate that the veteran was 
seen with complaints of a red left eye, drainage from the eye 
and an ulcer on the eye lid.  The veteran's vision was noted 
as 20/60 in the right eye and 20/40 in the left eye.  The 
left eye was noted to have mild diffuse erthema with a two 
millimeter papule on the left lower lid and perral fundi 
unremarkable.  The examiner diagnosed the veteran with mild 
bilateral bletharitis.  See VA treatment record, July 11, 
2002.  The veteran was seen later in July 2002 and it was 
noted that his right eye was not responding to treatment for 
bletharitis and he was referred to the eye clinic.  See VA 
treatment record, July 22, 2002.  VA eye clinic treatment 
notes indicate that the veteran applied bacitracin ointment 
to his eye lid margins for one month and the veteran noted 
improvement in his symptoms.  Upon examination, the chalazion 
of the left lower eyelid was noted with inspissated meibomian 
glands of the left eye visible.  The veteran's conjunctiva 
and cornea were normal and he was diagnosed with chalazion.  
See VA treatment note, August 19, 2002.  The Board 
acknowledges that the veteran suffers from a current eye 
disability.

A review of the veteran's service medical records does not 
indicate that the veteran complained of or received treatment 
for any eye disabilities while in service.  The first 
indication that the veteran had any eye trouble was in July 
2002, many decades after service separation.  There are no 
additional treatment records indicating the veteran has 
continued treatment, nor is there any evidence of a medical 
nexus between any disease or injury in service and the 
current disability.  As such, the veteran's claim must fail.  
See Hickson, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
vision problems must be denied.  See 38 U.S.C.A §5107 (West 
2002 & West Supp. 2006).


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for headaches, to include 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for diarrhea, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for lack of energy, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for muscle aches, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a low back condition, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for urinary frequency, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for bone deterioration, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for mouth sores, to include 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for poor circulation 
(peripheral neuropathy), to include as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to herbicide exposure and/or a 
service-connected disability, is denied.



Entitlement to service connection for a visual disability, to 
include as secondary to herbicide exposure, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


